An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission.Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified.This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state.We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Offering Circular was filed may be obtained. Preliminary Offering Circular August 12, 2016 Subject to Completion VIDANGEL, INC. 249 N. University Ave. Provo, Utah 84601 (760) 933-8437 $5,000,000 Minimum Offering Amount (1,250,000 Shares of Class B Nonvoting Common Stock) $15,000,000 Maximum Offering Amount (3,750,000 Shares of Class B Nonvoting Common Stock) VIDANGEL, INC., a Delaware corporation, referred to herein as VidAngel or the Company, is offering a minimum of $5,000,000 and a maximum of $15,000,000 of its Class B nonvoting common stock, or our Class B Common Stock. The offering will consist of a minimum of 1,250,000 and a maximum of 3,750,000 shares of our Class B Common Stock at an offering price of $4.00 per share, or the Offered Shares. This offering will terminate on the earliest to occur of (i) the date on which we sell the maximum number of Offered Shares, or the Maximum Offering, (ii) the date on which the ruling is issued by the court on a motion for a preliminary injunction in connection with litigation we are engaged in with Disney Enterprises, Inc., et al., or the Disney Litigation, or (iii) December 31, 2016. See “DESCRIPTION OF THE BUSINESS – Legal Proceedings.” We refer to any of these three dates as the Termination Date. The initial closing date will occur at the Company’s sole discretion and may be any date after the Company has received and accepted subscriptions for at least the minimum number of Offered Shares and before the Termination Date. If, on the initial closing date, we have sold less than the maximum Offered Shares, then we will hold one or more additional closings for additional sales, up to the maximum number of Offered Shares, through the Termination Date. Until the Minimum Offering is sold, proceeds for subscriptions received in cash via wire transfer or electronic funds transfer via ACH will be kept in a separate non-interest bearing escrow account held by VidAngel. Proceeds for subscriptions submitted through a purchaser’s VidAngel customer account in accordance with the billing information for such purchaser at www.vidangel.com will not be escrowed by VidAngel. Upon achieving the minimum offering amount and the initial closing of this offering, the proceeds for the offering will be distributed to the Company and the Offered Shares will be issued to the investors.If the offering does not close for any reason, the proceeds from the offering will be promptly returned to investors without interest.The minimum purchase requirement is twenty five (25) Offered Shares ($100); however, we can waive the minimum purchase requirement on a case to case basis in our sole discretion.We expect to commence the sale of the Offered Shares as of the date on which the Offering Statement of which this Offering Circular is a part is declared qualified by the United States Securities and Exchange Commission. Price to Public Expense Reimbursements1 Proceedsto Company2 Proceeds to Other Persons Per Offered Share: $ $ $ $
